DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Jan. 21, 2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
2.	Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of copending Application No. 17/154,081 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the autonomous driving system includes a power supply structure independently of a power supply structure for the vehicle platform”. Claim 2 then recites “the autonomous driving system includes a second primary power supply system that receives supply of electric power from the high-voltage battery”. It is unclear how the power supply of the autonomous driving system is independent of the power supply of the vehicle platform and at the same time the power supply of the autonomous driving system receives electric power from the power supply of the vehicle platform. For purposes of examination, examiner interprets the limitation to define the power supply of the platform and the power supply of the driving system to be two separate system which are electrically/electronically connected.
	Similarly, claim 7 recites “the second power supply system being provided independently of the first power supply system”. Claim 8 then recites “the second power supply system includes a second primary power supply system that receives supply of electric power from the high-voltage battery” wherein the high voltage battery is part of the first power supply. It is unclear how the first power supply is independent of the second power supply and at the same time the second power supply receives electric power from the first power supply. For purposes of examination, examiner interprets the limitation to define the first power supply and the second power supply to be two separate system which are electrically/electronically connected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., U.S. Patent Application Publication No. 2019/0084425 (referred to hereafter as Liu).
	As to claims 1 and 7, Liu teaches a vehicle comprising: 
an autonomous driving system that creates a driving plan (see para. 2 and 14); 
a vehicle platform that carries out vehicle control in accordance with an instruction from the autonomous driving system (see para. 14); and 
a vehicle control interface box that interfaces between the vehicle platform and the autonomous driving system, wherein the autonomous driving system includes a power supply structure independently of a power supply structure for the vehicle platform (see para. 2, and 17-18, vehicle has a LV battery connected to the autonomous systems and a HV battery provides power to the entire vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tajima et al., U.S. Patent Application Publication No. 2021/0005939 (referred to hereafter as Tajima).
	As to claims 2 and 8, Liu teaches the vehicle and system of claims 1 and 7. Liu further teaches:
 the vehicle platform includes a high-voltage battery, a first primary power supply system that receives supply of electric power from the high-voltage battery (see para. 2 and 17-18), 
and the autonomous driving system includes a second primary power supply system that receives supply of electric power from the high-voltage battery (see para. 2 and 17-18).
	Liu does not teach a first secondary power supply system as a redundant power supply for the vehicle platform, and a second secondary power supply system as a redundant power supply for the autonomous driving system. However, Tajima teaches a battery system having redundant batteries (see para. 23, 66, 68). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install a redundant battery for the vehicle platform and the autonomous driving system in Liu as taught by Tajima. Motivation to do so comes from the teachings of Tajima that doing so would prevent breakdown of the vehicle if the battery fails.
	As to claims 3 and 9, Liu in view of Tajima teach the vehicle and system of claims 2 and 8. Tajima further teaches when a power feed function of the first primary power supply system fails, the first secondary power supply system keeps for a certain time period, feeding power to a limited system of systems that configure the vehicle platform (see para. 21-22, 76-77).
As to claims 4 and 10, Liu in view of Tajima teach the vehicle and system of claims 3 and 9. Liu further teaches the limited system includes a brake system, a steering system, and a vehicle immobilization system (see para. 2 and 14).
As to claim 5 and 11, Liu in view of Tajima teach the vehicle and system of claims 2 and 8. Tajima further teaches wherein when a power feed function of the first primary power supply system fails, the first secondary power supply system keeps feeding power to the vehicle control interface box (see para. 21-22, 76-77).
6.	The prior art of record does not teach the limitations of claims 6 and 12.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663